PER CURIAM.
Ronald Andrew Jackson seeks relief from this court, alleging that his appellate counsel was ineffective in failing to argue on direct appeal that he was entitled to be resentenced under the rationale of Mondesir v. State, 814 So.2d 1172 (Fla. 3d DCA 2002) and its progeny. However, the initial brief in this cause was filed more than twelve months before issuance of the opinion in Mondesir and we are unable to conclude that appellate counsel was ineffective in these circumstances. See Thompson v. Wade, 603 So.2d 28 (Fla. 1st DCA 1992) (effectiveness of appellate counsel must be measured by the law in effect at the time of the filing of the initial brief).
We therefore deny the petition alleging ineffective assistance of appellate counsel, but do so without prejudice to Jackson’s right to raise a claim in the trial court based on Mondesir through a motion to correct sentence or a motion for postcon-viction relief, as may be appropriate.
PETITION DENIED.
BOOTH, DAVIS and PADOVANO, JJ., concur.